139 S.W.3d 179 (2004)
Andrew M. WATSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 62006.
Missouri Court of Appeals, Western District.
June 8, 2004.
Motion for Rehearing and/or Transfer Denied July 27, 2004.
Wendell G. Jaco, Kansas City, MO, for appellant.
Deborah Daniels, Jefferson City, MO, for respondent.
Before LOWENSTEIN, P.J., EDWIN H. SMITH and HOWARD, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 27, 2004.

ORDER
PER CURIAM.
Movant's Rule 29.15 motion was denied following his conviction under Section 195.211, RSMo 1997. His appeal is based on ineffective assistance of counsel for failure to object to the introduction of evidence, marijuana, found in his mother's home. The court finds no violation of Watson's Fourth Amendment rights. Affirmed. Rule 84.16(b).